DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 15, 2021. Claims 2, 3, and 19 have been cancelled without prejudice.  Claims 1, 4-18, and 20-22 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 4-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 4-18 and 20, the closest prior art references, XU et al. (US 2017/0047361 A1) and Wang et al. (US 2018/0067590 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the power receiving coil has a rectangular spiral shape, the power receiving coil comprises a first conductive line extending in a first direction and a second conductive line extending in a second direction, the first conductive line and the second conductive line are perpendicular to each other and alternately connected in an end-to-end manner, wherein the display substrate further comprises a pixel electrode, the first conductive line is disposed on a same layer as the pixel electrode and is made of a same material as the pixel electrode.”
In regard to independent claim 21, the closest prior art references, XU et al. (US 2017/0047361 A1) and Wang et al. (US 2018/0067590 A1), fail to disclose, either singly or in combination, all of the limitations of claim 21, including the combination of limitations, “wherein the power receiving coil has a rectangular spiral shape, the power receiving coil comprises a first conductive line extending in a first direction and a second conductive line extending in a second direction, the first conductive line and the second conductive line are perpendicular to each other and alternately connected in an end-to-end manner, wherein the display substrate further comprises a touch electrode and a wiring, the wiring comprises a plurality of dummy wirings and a touch electrode wiring connected to the touch electrode, wherein at least one of the plurality of dummy wirings is used as the second conductive line.”
In regard to independent claim 22, the closest prior art references, XU et al. (US 2017/0047361 A1) and Wang et al. (US 2018/0067590 A1), fail to disclose, either singly or in combination, all of the limitations of claim 22, including the combination of limitations, “A wireless charging method, applied to a display substrate, wherein the display substrate comprises a display area and a peripheral area located outside the display area, wherein the peripheral area comprises a circuit binding area, the display substrate comprises a base substrate and a wireless charging antenna disposed on the base substrate, the wireless charging antenna comprises a power receiving coil and a connection lead, wherein the connection lead is connected to the power receiving coil, and the power receiving coil is connected to the circuit binding area, wherein the wireless charging method comprises: dividing a duration of one frame of display image into a display period, a touch period and a charging period, and performing a wireless charging during the charging period by using the wireless charging antenna.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871